Name: 81/82/EEC: Commission Decision of 27 January 1981 changing the import arrangements established by Council Decision 80/1278/EEC and applied in France in respect of imports of natural honey from Czechoslovakia (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-03-04

 Avis juridique important|31981D008281/82/EEC: Commission Decision of 27 January 1981 changing the import arrangements established by Council Decision 80/1278/EEC and applied in France in respect of imports of natural honey from Czechoslovakia (Only the French text is authentic) Official Journal L 057 , 04/03/1981 P. 0033 - 0033****( 1 ) OJ NO L 353 , 29 . 12 . 1980 , P . 1 . ( 2 ) OJ NO L 376 , 31 . 12 . 1980 , P . 1 . COMMISSION DECISION OF 27 JANUARY 1981 CHANGING THE IMPORT ARRANGEMENTS ESTABLISHED BY COUNCIL DECISION 80/1278/EEC AND APPLIED IN FRANCE IN RESPECT OF IMPORTS OF NATURAL HONEY FROM CZECHOSLOVAKIA ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 81/82/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 3286/80 OF 4 DECEMBER 1980 ON IMPORT ARRANGEMENTS IN RESPECT OF STATE-TRADING COUNTRIES ( 1 ), AND IN PARTICULAR ARTICLE 9 ( 3 ) THEREOF , WHEREAS DECISION 80/1278/EEC ( 2 ) ESTABLISHED THE IMPORT QUOTAS TO BE OPENED BY THE MEMBER STATES IN RESPECT OF STATE-TRADING COUNTRIES FOR 1981 ; WHEREAS , PURSUANT TO ARTICLE 7 ( 1 ) OF REGULATION ( EEC ) NO 3286/80 , THE FRENCH GOVERNMENT HAS INFORMED THE OTHER MEMBER STATES AND THE COMMISSION THAT IT WOULD LIKE A CHANGE TO BE MADE , IN ACCORDANCE WITH THE SAID REGULATION , TO THE IMPORT ARRANGEMENTS ESTABLISHED BY THE ABOVEMENTIONED DECISION AND APPLIED IN FRANCE , IN RESPECT OF IMPORTS OF NATURAL HONEY FALLING WITHIN HEADING NO 04.06 OF THE COMMON CUSTOMS TARIFF AND COMING FROM CZECHOSLOVAKIA ; WHEREAS THE MEASURE IN QUESTION IS NOT SUCH AS TO HINDER SUBSEQUENT HARMONIZATION OF THE IMPORT ARRANGEMENTS APPLIED IN THE MEMBER STATES OR DETRACT FROM THE OPERATION OF THE COMMON MARKET ; WHEREAS THE SAID MEASURE SHOULD THEREFORE BE ADOPTED , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FRENCH REPUBLIC SHALL OPEN , AS AN EXCEPTIONAL MEASURE FOR 1981 , A SUPPLEMENTARY QUOTA FOR THE IMPORT OF NATURAL HONEY , FALLING WITHIN HEADING NO 04.06 OF THE COMMON CUSTOMS TARIFF AND COMING FROM CZECHOSLOVAKIA , TO THE VALUE OF FF 252 000 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 27 JANUARY 1981 . FOR THE COMMISSION WILHELM HAFERKAMP MEMBER OF THE COMMISSION